            Case 3:20-cv-00339-JM Document 1 Filed 10/26/20 Page 1 of 16

                                                                                       FILED
                                                                                   U.S. DISTRICT COURT  •
                                                                               EASTERN DISTRICT ARKANSAS
                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS            OCT 2 6 2020
                                                                                     1
                                NORTHERN DIVISION          JAMES W. McCORMACK, CLERK
                                                           By· ~~D                   .
                                                                               0
                                                                                                      00CLERK
JOHN WELCH,                                                                         PLAINTIFF
Individually and on Behalf of
All Others Similarly Situated          This case assigned to District Judge   'Y!'-()ttlt
                                       and to Magistrate Judge          \t4t0, ~
vs.                                         No. 3:20-cv-   .3~-JlVI

 HAYS FOOD TOWN, INC.                                                              DEFENDANT


                   CLASS AND COLLECTIVE ACTION COMPLAINT


       COMES NOW PlaintiffJohn Welch ("Plaintiff''), individually and on behalf of all others

similarly situated, by and through his attorneys Chris Burks and Brandon Haubert of WH LAw

PLLC, for his Class and Collective Action Complaint against Defendant Hays Food Town, Inc.

("Defendant"), do hereby state and allege as follows:

                             I. PRELIMINARY STATEMENTS

       1.      This is a class action and a collective action brought by Plaintiff John Welch,

individually and on behalf of all other hourly-paid employees employed by Defendant at any time

within a three-year period preceding the filing of this Complaint.

       2.      Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et

seq. ("FLSA") and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq.

("AMWA"), for declaratory judgment, monetary damages, liquidated damages, prejudgment

interest, and costs, including reasonable attorneys' fees, as a result of Defendant's failure to pay




                                                                                            Page 1 of16
             Case 3:20-cv-00339-JM Document 1 Filed 10/26/20 Page 2 of 16



Plaintiff and other hourly-paid employees lawful overtime compensation for hours worked in excess

of forty (40) hours per week.

       3.       Upon information and belief, for at least three (3) years prior to the filing of this

Complaint, Defendant has willfully and intentionally committed violations of the FLSA and

AMWA as described, infra.

                              II. JURISDICTION AND VENUE

        4.      The United States District Court for the Eastern District of Arkansas has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this suit raises

federal questions under the FLSA.

        5.      Plaintiff's claims under the AMWA form part of the same case or controversy and

arise out of the same facts as the FLSA claims alleged in this Complaint.

        6.      Therefore, this Court has supplemental jurisdiction over Plaintiff's AMWA claims

pursuant to 28 U.S.C. § 1367(a).

        7.      The acts complained of herein were committed and had their principal effect within

the Northern Division of the Eastern District of Arkansas. Accordingly, venue is proper within this

District pursuant to 28 U.S.C. § 1391.

        8.      Defendant does business in this District and a substantial part of the events alleged

herein occurred in this District.

        9.      The witnesses to overtime wage violations alleged in this Complaint reside in this

District.

        10.      On information and belief, the payroll records and other documents related to the

payroll practices that Plaintiff challenge are in this District.




                                                                                           Page2ofl6
              Case 3:20-cv-00339-JM Document 1 Filed 10/26/20 Page 3 of 16



                                        III. THE PARTIES

        11.      Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.

        12.      Plaintiff is a resident and citizen of Greene County.

        13.      PlaintiffJohn Welch was employed by Defendant as an hourly-paid employee within

the three years relevant to this lawsuit.

        14.      At all material times, Plaintiff has been entitled to the rights, protection, and

benefits provided under the FLSA and AMWA.

        15.      Defendant Hays Food Town, Inc., is a foreign for-profit corporation, registered and

licensed to do business in the State of Arkansas.

        16.      Defendant Hays Food Town, Inc.'s registered agent for service of process in

Arkansas is Michael Jon King, 115 South Falls Blvd., Wynne, Arkansas 72396.

        17.      Defendant Hays Food Town, Inc. is an "employer" within the meanings set forth

in the FLSA and AMWA, and was, at all times relevant to the allegations in this Complaint,

Plaintiff's employer, as well as the employer of the members of the class and collective.

        18.      Defendant Hays Food Town, Inc., is an operating company for several grocery store

chains, including the Hays Grocery chain Plaintiff worked in.

        19.      Defendant Hays Food Town, Inc., operates multiple grocery store facilities across

the region, including a store located at 1701 Paragould Plaza in Paragould, Arkansas, and has one

corporate United States headquarters that centralizes all pay, time, and human resource policies so

that they are the same across its facilities.




                                                                                            Page3ofl6
              Case 3:20-cv-00339-JM Document 1 Filed 10/26/20 Page 4 of 16



        20.      During the time period relevant to this case, Plaintiff was employed at Defendant

Hays Food Town, Inc.'s store in Paragould, Arkansas.

        21.      Defendant Hays Food Town, Inc., has employees engaged in commerce and has

employees handling or otherwise working with goods or produce, collecting payments from

customers, or stocking and organizing the store's merchandise.

        22.      Defendant Hays Food Town, Inc.'s annual gross volume of sales made or business

done is not less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) for each of the three years preceding the filing of this complaint.

                                   IV.   FACTUAL ALLEGATIONS

        23.      Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.

        24.      During part of the three (3) years prior to the filing of this lawsuit, Plaintiff worked

for Defendant as an hourly-paid employee

        25.      Plaintiff and other hourly-paid employees regularly worked in excess of forty (40)

hours per week throughout their tenure with Defendant.

        26.      Plaintiff and other hourly-paid employees were classified as hourly employees and

paid an hourly rate.

        27.      Defendant did not pay Plaintiff and other hourly-paid employees one-and-one-half

(1.5) times their base hourly rate for each hour they worked over forty (40) in a workweek.

        28.      Defendant violated the FLSA and AM.WA by not paying one-and-one-half (1.5)

times the base hourly rate for each hour worked over forty (40) in a workweek of Plaintiff and other

hourly-paid employees.




                                                                                               Page4 ofl6
              Case 3:20-cv-00339-JM Document 1 Filed 10/26/20 Page 5 of 16



        29.      Plaintiff worked for Defendant at Defendant's store in Paragould, Arkansas and

Defendant's pay practices were the same for all hourly workers across Defendant's stores.

        30.      The pay practices that violate the FLSA and AM.WA alleged herein was a

centralized human resources policy implemented uniformly from Defendant's corporate

headquarters.

        31.      Defendant knew or showed reckless disregard for whether the way they paid

Plaintiff and other hourly-paid employees violated the FLSA and AM.WA.

        32.      Defendant's hourly-paid employees were classic manual store workers, working

with equipment and produce in a store setting.

                    V.       REPRESENTATIVE ACTION ALLEGATIONS

                                    A.      FLSA § 216(b) Class

        33.      Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.

        34.      Plaintiff brings this claim for relief for violation of the FLSA as a collective action

pursuant to Section 16(b} of the FLSA, 29 U.S.C. § 216(b}.

        35.      Plaintiff brings his FLSA claims on behalf of all hourly-paid employees employed

by Defendant at any time within the applicable statute of limitations period, who were classified by

Defendant as non-exempt from the overtime requirements of the FLSA and who are entitled to

payment of the following types of damages:

        A.       Payment for all hours worked, including payment of a lawful overtime premium for

all hours worked for Defendant in excess of forty (40) hours in a workweek; and

        B.       Liquidated damages; and




                                                                                              PageSofl6
              Case 3:20-cv-00339-JM Document 1 Filed 10/26/20 Page 6 of 16



        C.       Attorneys' fees and costs.

        36.      The relevant time period dates back three years from the date on which Plaintiff's

Class and Collective Action Complaint was filed and continues forward through the date of

judgment pursuant to 29 U.S.C. § 255(a).

        37.      The members of the proposed FLSA Collective are similarly situated in that they

share these traits:

        A.       They were classified by Defendant as non-exempt from the overtime requirements

of the FLSA;

        B.       They were paid hourly rates;

        C.       They recorded their time in the same manner; and

        D.       They were subject to Defendant's common policy of improperly calculating

overtime pay for hours worked over forty (40) hours per work week.

        38.      Plaintiff is unable to state the exact number of the potential members of the FLSA

Collective but believe that the group exceeds 150 persons.

        39.      Defendant can readily identify the members of the Section 16(b) Collective. The

names, physical addresses, electronic mailing addresses, and phone numbers of the FLSA

collective action Plaintiff are available from Defendant, and a Court-approved Notice should be

provided to the FLSA collective action Plaintiff via first class mail, email, and text message to their

last known physical addresses, electronic mailing addresses, and cell phone numbers as soon as

possible, together with other documents and information descriptive of Plaintiff's FLSA claim.




                                                                                             Page6ofl6
             Case 3:20-cv-00339-JM Document 1 Filed 10/26/20 Page 7 of 16



                                   B.     AMWA Rule 23 Class

       40.      Plaintiff, individually and on behalf of all others similarly situated who were

employed by Defendant within the State of Arkansas, brings this claim for relief for violation of the

AMWA as a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure.

       41.      Plaintiff proposes to represent the class of hourly-paid employees who are/were

employed by Defendant within the relevant time period within the State of Arkansas.

       42.      Common questions of law and fact relate to all members of the proposed class, such

as whether Defendant paid members of the proposed class a lawful overtime wage in accordance

with the AMWA.

       43.      Common questions of law and fact predominate over any questions affecting only

the individually named Plaintiff, and a class action is superior to other available methods for fairly

and efficiently adjudicating the claims of the members of the proposed AMWA class.

       44.      The class members have no interest in individually controlling the prosecution of

separate actions because the policy of the AMWA provides a bright-line rule for protecting all non-

exempt employees as a class. To wit: "It is declared to be the public policy of the State of Arkansas

to establish minimum wages for workers in order to safeguard their health, efficiency, and general

well-being and to protect them as well as their employers from the effects of serious and unfair

competition resulting from wage levels detrimental to their health, efficiency, and well-being." Ark.

Code Ann. § 11-4-202.

        45.     Plaintiff is unable to state the exact number of the potential members of the AMWA

class but believe that the class exceeds 200 persons. Therefore, the class is so numerous that joinder

of all members is impracticable.




                                                                                            Page7of16
              Case 3:20-cv-00339-JM Document 1 Filed 10/26/20 Page 8 of 16



        46.      At the time of the filing of this Complaint, neither Plaintiff nor Plaintiff's counsel

knows of any litigation already begun by any members of the proposed class concerning the

allegations in this Complaint.

        47.      Concentrating the litigation in this forum is highly desirable because Defendant's

Wynne, Arkansas Headquarters is based in the Eastern District of Arkansas and because Plaintiff

and all proposed class members work or worked in Arkansas.

        48.      No difficulties are likely to be encountered in the management of this class action.

        49.      The claims of Plaintiff are typical of the claims of the proposed class in that Plaintiff

worked as hourly-paid employees for Defendant and experienced the same violations of the AMWA

that all other class members suffered.

        50.      Plaintiff and her counsel will fairly and adequately protect the interests of the class.

        51.      Plaintiff's counsel is competent to litigate Rule 23 class actions and other complex

litigation matters, including wage and hour cases like this one, and to the extent, if any, that they

find that they are not, they are able and willing to associate additional counsel.

        52.      Prosecution of separate actions by individual members of the proposed class would

create the risk of inconsistent or varying adjudications with respect to individual members of the

proposed class that would establish incompatible standards of conduct for Defendant.

                                   VI.   FIRST CLAIM FOR RELIEF
                             (Individual Claims for Violation of FLSA)

        63.      Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.

        64.      29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to pay all

employees a minimum wage for all hours worked up to forty (40} in one week and to pay time and


                                                                                               Page8ofl6
              Case 3:20-cv-00339-JM Document 1 Filed 10/26/20 Page 9 of 16



a half of regular wages for all hours worked over forty (40) hours in a week, unless an employee

meets certain exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.

       65.       During the period relevant to this lawsuit, Defendant classified Plaintiff as non-

exempt from the overtime requirements of the FLSA.

       66.       Despite the entitlement of Plaintiff to minimum wage and overtime payments under

the FLSA, Defendant failed to pay Plaintiff an overtime rate of one and one-half times their regular

rate of pay for all hours worked over forty (40) hours in each one-week period.

       67.       Defendant's failure to properly pay overtime wages to Plaintiff stems from

Defendant's acts of illegally rounding hours worked by Plaintiff in Defendant's favor and not

paying Plaintiff for all hours worked.

       68.       Defendant violated Section 778.208 of Title 29 of the Code of Federal Regulations

by not including non-discretionary bonuses paid to Plaintiff in their regular rate when calculating

their overtime pay.

        69.      Defendant's conduct and practice, as described above, has been and is willful,

intentional, unreasonable, arbitrary, and in bad faith.

        70.      By reason of the unlawful acts alleged in this Complaint, Defendant is liable to

Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated damages, and costs, including

reasonable attorney's fees as provided by the FLSA.

        71.      Alternatively, should the Court find that Defendant acted in good faith in failing to

pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of prejudgment interest at

the applicable legal rate.




                                                                                            Page 9ofl6
           Case 3:20-cv-00339-JM Document 1 Filed 10/26/20 Page 10 of 16



                              VII.   SECOND CLAIM FOR RELIEF
                          (Collective Action Claim for Violation of FLSA)

        72.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint as if

fully set forth in this section.

        73.     Plaintiff brings this collective action on behalf of all hourly-paid employees

employed by Defendant to recover monetary damages owed by Defendant to Plaintiff and members

of the putative collective for all the overtime compensation for all the hours he and they worked in

excess of forty (40) each week.

        74.     Plaintiff bring this action on behalf of herself individually and all other similarly

situated employees, former and present, who were and/ or are affected by Defendant's willful and

intentional violation of the FLSA.

        75.      During the period relevant to this lawsuit, Defendant classified Plaintiff and all

similarly situated members of the FLSA collective as non-exempt from the overtime requirements

of the FLSA.

        76.      Despite the entitlement of Plaintiff and those similarly situated to minimum wage

and overtime payments under the FLSA, Defendant failed to pay Plaintiff and all those similarly

situated an overtime rate of one and one-half times their regular rates of pay for all hours worked

over forty (40) in each one-week period.

        77.      Defendant violated Section 778.208 of Title 29 of the Code of Federal Regulations

by not including non-discretionary bonuses paid to Plaintiff and those similarly situated in their

regular rate when calculating their overtime pay.

        78.      In the past three years, Defendant has employed hundreds of hourly-paid

employees.


                                                                                          Page 10of16
          Case 3:20-cv-00339-JM Document 1 Filed 10/26/20 Page 11 of 16



       79.     Like Plaintiff, these hourly-paid employees regularly worked more than forty (40)

hours in a week.

       80.     Defendant failed to pay these workers at the proper overtime rate.

       81.     Because these employees are similarly situated to Plaintiff, and are owed overtime

for the same reasons, the opt-in class may be properly defined as:

               Each hourly-paid employee who, within the three years preceding the
               filing of this Complaint, worked more than thirty-nine (39) hours in any
               week.

       82.     Defendant's conduct and practice, as described above, has been and is willful,

intentional, unreasonable, arbitrary and in bad faith.

       83.     By reason of the unlawful acts alleged in this Complaint, Defendant is liable to

Plaintiff and all those similarly situated for, and Plaintiff and all those similarly situated seek,

unpaid overtime wages, liquidated damages, and costs, including reasonable attorney's fees as

provided by the FLSA.

       84.     Alternatively, should the Court find that Defendant acted in good faith in failing to

pay Plaintiff and all those similarly situated as provided by the FLSA, Plaintiff and all those

similarly situated are entitled to an award of prejudgment interest at the applicable legal rate.

                              VIII. THIRD CLAIM FOR RELIEF
                        (Individual Claims for Violation of the AMWA)

        85.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as though

fully incorporated in this section.

        86.     Plaintiff asserts this claim for damages and declaratory relief pursuant to the

AMWA, Arkansas Code Annotated§§ 11-4-201, et seq.




                                                                                           Page 11 ofl6
          Case 3:20-cv-00339-JM Document 1 Filed 10/26/20 Page 12 of 16



       87.     At all relevant times, Defendant was Plaintiff's "employer" within the meaning of

the AMWA, Ark. Code Ann.§ 11-4-203(4).

       88.      Arkansas Code Annotated§ 11-4-211 requires employers to pay all employees one

and one-half times regular wages for all hours worked over forty (40) hours in a week unless an

employee meets the exemption requirements of 29 U.S.C. § 213 and accompanying Department of

Labor regulations.

       89.      Defendant failed to pay Plaintiff all overtime wages owed as required under the

AMWA.

       90.      Defendant's failure to include non-discretionary bonuses in Plaintiff's overtime pay

resulted in a failure to pay Plaintiff full and complete overtime during weeks in which Plaintiff

worked more than forty (40) hours.

       91.      Defendant's conduct and practices, as described above, were willful, intentional,

unreasonable, arbitrary, and in bad faith.

        92.     By reason of the unlawful acts alleged in this Complaint, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, costs, and a reasonable attorney's fee

provided by the AMW A for all violations which occurred beginning at least three (3) years

preceding the filing of Plaintiff's initial complaint, plus periods of equitable tolling.

        93.     Alternatively, should the Court find that Defendant acted in good faith in failing to

pay Plaintiff as provided by the AMW A, Plaintiff is entitled to an award of prejudgment interest at

the applicable legal rate.




                                                                                            Page 12 of16
          Case 3:20-cv-00339-JM Document 1 Filed 10/26/20 Page 13 of 16



                             IX.      FOURTH CLAIM FOR RELIEF
                        (Class Action Claim for Violation of the AMWA)

       94.       Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as though

fully incorporated in this section.

       95.       Plaintiff, individually and on behalf of all others similarly situated who were

employed by Defendant within the State of Arkansas, asserts this claim for damages and

declaratory relief pursuant to the AM.WA, Arkansas Code Annotated§§ 11-4-201 et seq.

       96.       At all relevant times, Defendant has been and continues to be the "employer" of

Plaintiff and the members of the proposed class within the meaning of the AMWA, Ark. Code Ann.

§ 11-4-203(4).

       97.       Arkansas Code Annotated§ 11-4-211 requires employers to pay all employees one

and one-half times their regular wages for all hours worked over forty (40) hours in a week unless

an employee meets the exemption requirements of29 U.S.C. § 213 and accompanying Department

of Labor regulations.

        98.      Defendant failed to pay Plaintiff and members of the proposed class all overtime

wages owed as required under the AMWA.

        99.      Defendant's failure to include non-discretionary bonuses in Plaintiff's and

members of the proposed class's overtime pay resulted in a failure to pay Plaintiff and members of

the proposed class full and complete overtime during weeks in which Plaintiff and members of the

proposed class worked more than forty (40) hours.

        100.     Plaintiff proposes to represent a class of individuals who are owed overtime wages

and other damages for the same reasons as Plaintiff, which may be defined as follows:




                                                                                          Page 13 ofl6
          Case 3:20-cv-00339-JM Document 1 Filed 10/26/20 Page 14 of 16



               Each hourly-paid Arkansas employee who, within the three years
               preceding the filing of this Complaint, worked more than thirty-nine
               (39) hours in any week.

        101.   Defendant's conduct and practices, as described above, were willful, intentional,

unreasonable, arbitrary, and in bad faith.

        102.   By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff and the

proposed class for monetary damages, liquidated damages, costs, and a reasonable attorney's fee

provided by the AMW A for all violations which occurred within the three (3) years prior to the

filing of this Complaint, plus periods of equitable tolling.

        103.    Alternatively, should the Court find that Defendant acted in good faith in failing to

pay Plaintiff and members of the proposed class as provided by the AMW A, Plaintiff and members

of the proposed class are entitled to an award of prejudgment interest at the applicable legal rate.

                                  X.      PRAYER FOR RELIEF

        WHEREFORE, premises considered, Plaintiff John Welch respectfully prays that

Defendant be summoned to appear and to answer herein as follows:

        (A)     That Defendant be required to account to Plaintiff, the class, and collective

members, and the Court for all of the hours worked by Plaintiff and the class and collective

members and all monies paid to them;

        (B)     A declaratory judgment that Defendant's practices violate the Fair Labor Standards

Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq.;

        (C)     A declaratory judgment that Defendant's practices violate the Arkansas Minimum

Wage Act, Ark. Code Ann.§ 11-4-201, et seq. and the related regulations;




                                                                                           Page 14 ofl6
          Case 3:20-cv-00339-JM Document 1 Filed 10/26/20 Page 15 of 16



       (D)     Certification of, and proper notice to, together with an opportunity to participate in

the litigation, all qualifying current and former employees;

       (E)     Judgment for damages for all unpaid overtime compensation under the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq.;

       (F)     Judgment for damages for all unpaid overtime compensation under the Arkansas

Minimum Wage Act, Ark. Code Ann.§ 11-4-201, et seq. and the related regulations;

       (G)     Judgment for liquidated damages pursuant to the Fair Labor Standards Act, 29

US.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq., in an amount equal to all

unpaid overtime compensation owed to Plaintiff and members of the class and collective during

the applicable statutory period;

       (H)     Judgment for liquidated damages pursuant to the Arkansas Minimum Wage Act,

Ark. Code Ann.§ 11-4-201, et seq., and the relating regulations, in an amount equal to all unpaid

overtime compensation owed to Plaintiff and members of the class and collective during the

applicable statutory period;

        (I)    An order directing Defendant to pay Plaintiff and members of the class and

collective pre-judgment interest, reasonable attorney's fees, and all costs connected with this

action; and

        0)     Such other and further relief as this Court may deem necessary, just and proper.




                                                                                          Page 1Sofl6
Case 3:20-cv-00339-JM Document 1 Filed 10/26/20 Page 16 of 16




                           Respectfully submitted,

                           JOHN WELCH,
                           Individually and on Behalf of All Others
                           Similarly Situated, PLAINTIFF

                           WH LAW,PLLC
                           1 Riverfront Pl. - Suite 745

                                sz::oov
                           North Little Rock, AR 72114
                           (501)

                     By:   Isl Chris W. Burks
                           Chris W. Burks (ABN: 2010207)
                           chris@whlawoffices.com

                           Isl Brandon M. Haubert
                           Brandon M. Haubert (ABN: 2013137)
                           brandon@whlawoffices.com




                                                                  Page 16 ofl6
